Citation Nr: 1445620	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent disabling for right foot plantar fasciitis.  

2.  Entitlement to service connection for left foot plantar fasciitis, to include as secondary to right foot plantar fasciitis.  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1986 to April 1986, from January 1991 to May 1991, and from July 1991 to May 2008.  The Veteran also has additional periods of service in the United States Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, granted service connection for right plantar fasciitis and denied service connection for left plantar fasciitis.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The August 2011 rating decision also denied service connection for chondromalacia patella of the right knee.  In the February 2012 Notice of Disagreement, the Veteran indicated her intent to appeal the two issues listed on the title page, but did not mention the right knee claim.  However, in the October 2012 Substantive Appeal, the Veteran indicated her disagreement with the denial of service connection for her right knee condition.  As the October 2012 statement was the first indication of disagreement regarding her knee claim, and it was filed more than one year following the August 2011 rating decision that denied service connection for a right knee disability, the August 2011 rating decision with respect to the Veteran's right knee claim is considered final.  Therefore, the Board interprets the portion of the October 2012 statement as a claim to reopen service connection for a right knee disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  As the issue of whether new and material evidence has been received to reopen service connection for chondromalacia of the right knee has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  

REMAND

Review of the evidentiary record reveals that this case must be remanded for further evidentiary development before the Board may consider the merits of the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

Right Foot Plantar Fasciitis

The record reflects that the Veteran's most recent VA examination for right foot plantar fasciitis was in November 2010.  The November 2010 VA examination report indicates that the Veteran denied any radiating pain and that she was not limited in her standing tolerance by her feet condition.  She indicated that she treated her symptoms herself and did not seek medical treatment.  The fact that a VA examination is almost four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, in the October 2012 Substantive Appeal, the Veteran indicated that she experiences sharp shooting pains in her right foot and is limited in her standing tolerance to no more than a few minutes.  Because of the evidence of possible worsening since the most recent VA examination and additional functional impairment, a new examination is needed to assist in determining the current severity of the service-connected right foot plantar fasciitis, including an assessment of any additional functional limitation due to pain, weakness, fatigability, and muscle impairment.  Snuffer, 10 Vet. App. at 400; Caffrey v. Brown, 6 Vet. App. 377( 1994); VAOPGCPREC 11-95; see 38 C.F.R. 
§ 3.159 (c)(4); see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Left Foot Plantar Fasciitis

The Veteran contends that the left foot plantar fasciitis began during active service.  Specifically, she contends that she developed left foot plantar fasciitis while preparing for physical fitness testing in 2003.  In the alternative, the Veteran contends that the left foot plantar fasciitis developed as a result of the service-connected right foot plantar fasciitis.  She indicated that she treated her symptoms herself and did not seek medical treatment.

The Veteran was afforded a VA examination in November 2010.  At that time, the VA examiner diagnosed the Veteran with bilateral plantar fasciitis, and indicated that bilateral plantar fasciitis was as least as likely as not incurred in service.  An addendum VA medical opinion was obtained in May 2011 for clarification as to whether the Veteran's left foot plantar fasciitis was incurred during active service.  The VA examiner who authored the May 2011 addendum opinion indicated that the Veteran's left foot plantar fasciitis was less likely than not related to complaints shown during active service.  The VA examiner based her opinion on her finding of complaints related to the Veteran's left foot only while the Veteran was on reserve service and none while on active service.  However, the VA examiner did not specify which medical evidence she was relying on in making such a finding.  The Board notes treatment records from 2007 indicating the Veteran was experiencing plantar fasciitis and needed to be excused from physical fitness testing; however, whether the Veteran was suffering from bilateral or unilateral plantar fasciitis at that time was not noted in these records.  

In addition, the May 2011 VA examiner did not consider a secondary theory of entitlement.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board finds that a new medical opinion is necessary in order to specifically address whether the Veteran's left foot plantar fasciitis was incurred in, or otherwise related to, active service, and whether the left foot plantar fasciitis is proximately due to, or aggravated by, the Veteran's service-connected right foot plantar fasciitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to assist in determining the severity of the service-connected right foot plantar fasciitis, and the nature and etiology of the claimed left foot plantar fasciitis.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

2.  With respect to the right foot plantar fasciitis, the VA examiner should identify the current nature and severity of the right foot plantar fasciitis.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right foot due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

3.  With respect to the left foot plantar fasciitis, the VA examiner is asked to offer the following opinions:
	
(a)  Is it as likely as not (a 50 percent or greater probability) that the left foot plantar fasciitis began during service or is otherwise etiologically related to active service?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot plantar fasciitis was either (i) caused or (ii) aggravated by (increased in severity due to) the service-connected disabilities, to include right foot plantar fasciitis?  If the opinion is that one or more of the service-connected disabilities aggravated the left foot plantar fasciitis, the VA examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim

4.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

